DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 01/18/2019.  It is noted, however, that applicant has not filed a certified copy of the Chines application  (CN2019100516268) as required by 37 CFR 1.55.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via a telephone call with Attorney-of-Record Mr. Bruce D. Rubenstein, at 1:00 pm (Eastern Time) on 08/22/2022. 
The application has been amended as follows: 
Specification paragraph 10  (Currently Amended).    FIG. 1 is a [[block diagram]] perspective view of an example environment in which embodiments of the improved technique can be practiced.


Reasons for Allowance



The following is an examiner's statement of reasons for allowance. 
The primary reason for allowance of claims 1 - 10 is the prior art made of record neither shows or discloses the claim language found in claim 1, for a method of polar aligning a mount for an astronomical instrument, the method comprising:
acquiring star images from an electronic scope coupled to or integral with the mount; and
determining a location of a celestial pole relative to the star images, based on computerized matching of the star images to information in a database.

Most notably, for a method of polar aligning a mount for an astronomical instrument, the method further comprising:
displaying, by a computing device operatively connected to the electronic scope, the star images superimposed with a first symbol and a second symbol, the first symbol indicating the determined location of the celestial pole relative to the star images, the second symbol indicating a location at which a right ascension (RA) axis of the mount intersects a field of view of the electronic scope, the mount becoming polar aligned responsive to the first symbol intersecting the second symbol,
in combination with all of the other claim limitations presented, in total.

The primary reason for allowance of claims 11 - 15 is the prior art made of record neither shows or discloses the claim language found in claim 11, for a mount for an astronomical instrument, the mount comprising:
a right-ascension (RA) axis; 
an electronic scope oriented substantially parallel to the RA axis; and 
a set of non-transitory, computer-readable media having instructions which, when executed by a computing device, cause the computing device to perform a method of polar aligning the mount.

Most notably, the method of polar aligning the mount comprising: 
acquiring star images from the electronic scope; 
determining a location of a celestial pole relative to the star images, based on computerized matching of the star images to information in a database; and
displaying the star images superimposed with a first symbol and a second symbol, the first symbol indicating the determined location of the celestial pole relative to the star images, the second symbol indicating a location at which a right ascension (RA) axis of the mount intersects a field of view of the electronic scope, the mount becoming polar aligned responsive to the first symbol intersecting the second symbol,
in combination with all of the other claim limitations presented, in total.

The primary reason for allowance of claims 16 - 20 is the prior art made of record neither shows or discloses the claim language found in claim 16, for a computer program product including a set of non-transitory, computer-readable media having instructions which, when executed by a computing device, cause the computing device to perform a method of polar aligning a mount for an astronomical instrument, the method comprising:
acquiring star images from an electronic scope; and
determining a location of a celestial pole relative to the star images, based on computerized matching of the star images to information in a database.

Most notably, for the method further comprising:
displaying the star images superimposed with a first symbol and a second symbol, the first symbol indicating the determined location of the celestial pole relative to the star images, the second symbol indicating a location at which a right ascension (RA) axis of the mount intersects a field of view of the electronic scope, the mount becoming polar aligned responsive to the first symbol intersecting the second symbol,
in combination with all of the other claim limitations presented, in total.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF